Citation Nr: 1124081	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to December 1974, with additional reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for right ear hearing loss.  The Board notes that the Portland, Oregon RO has jurisdiction of the Veteran's claims file.

In March 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDING OF FACT

It is reasonably shown that the Veteran's right ear hearing loss disability is related to his service.


CONCLUSION OF LAW

Service connection for right ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Veteran alleges he has right ear hearing loss as a result of his exposure to noise trauma in service and in the reserves.  [Notably, he has already been awarded service connection for left ear hearing loss and tinnitus.]

The Veteran's DD 214 shows he served in the United States Navy as an aircraft mechanic.  

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis relating to right ear hearing loss.  Audiometry at the time of his October 1970 service entrance examination revealed puretone air conduction thresholds, in decibels, were: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
0 (15)
-5 (5)
-5 (5)
-5 (5)
5 (10)
n/a
Left Ear
5 (20)
0 (10)
0 (10)
5 (15)
5 (10)
n/a
[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

In an associated report of medical history, the Veteran denied having any hearing loss problems or any ear, nose, or throat problems.

On December 1974 service separation examination, a clinical evaluation of the Veteran's ears was normal.  Audiometry revealed puretone air conduction thresholds, in decibels, were: 



Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
25
10
15
15
20
n/a
Left Ear
15
10
15
25
20
n/a

In January 1975, the Veteran completed a report of medical history form as part of his assignment to a reserve unit.  He denied having any hearing loss problems, but indicated he had ear, nose, or throat problems.

On May 1975 annual physical examination for the reserves, a clinical evaluation of the Veteran's ears was normal.  Audiometry revealed puretone air conduction thresholds, in decibels, were: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
5
5
5
10
15
20
Left Ear
15
10
10
20
15
25

In an associated report of medical history, the Veteran indicated he did not have any hearing loss problems, but had ear, nose, or throat problems.

On August 1975 physical examination, a clinical evaluation of the Veteran's ears was normal.  Audiometry revealed puretone air conduction thresholds, in decibels, were: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
20
5
10
10
15
20
Left Ear
20
10
15
25
10
35

The Veteran was noted to have high frequency hearing loss in the left ear.  In an accompanying report of medical history, he denied having any hearing loss problems, or any ear, nose, or throat problems.

On July 1976, the Veteran underwent audiometric evaluation as part of his annual certification of physical condition.  It revealed puretone air conduction thresholds, in decibels, were: 
Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
10
5
5
5
5
15
Left Ear
5
5
10
10
10
35

On March 1977 re-enlistment examination, a clinical evaluation of the Veteran's ears was normal.  Audiometry revealed puretone air conduction thresholds, in decibels, were: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
0
0
0
0
10
10
Left Ear
0
0
5
15
15
15

In an associated report of medical history, the Veteran denied having any hearing loss problems, or any ear, nose, or throat problems.

Postservice treatment records consist of VA treatment records which show that in June 2007, the Veteran requested treatment from VA's audiology services.  He was afforded an audiological evaluation in July 2007, wherein he reported having constant tinnitus in both ears and hearing loss that had worsened in the past three years.  He also reported being exposed to noise trauma in service and working in sales after service.  In September 2007, it was noted that the Veteran had problems with hearing loss; hearing aids were dispensed.

On August 2007 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
55
75
LEFT
40
40
45
60
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 72 percent in the left.  The Veteran stated he had been aware of hearing loss problems for at least a couple of years, and that he had experienced trouble hearing on the talkphone and headset in service.  He also noted having earaches as a child and as an adult, but denied having a family history of hearing loss.  He reported serving as a hydraulic technician and plane captain in service, and working on a flight line.  After service, he was a student and then he worked in retail and as a car salesman for twenty years.

The August 2007 examiner noted that the Veteran's auditory responses were inconsistent and that his hearing acuity was likely better than the audiogram indicated.  The Veteran claimed to have mild to severe hearing loss in both ears, but his speech reception thresholds indicated no more than a mild hearing loss in both ears.  It was noted that he had recently undergone a hearing aid evaluation in July 2007, and it was felt that the hearing thresholds reported during that evaluation were reliable and more accurately reflected his true hearing sensitivity.  The July 2007 audiological evaluation was interpreted as showing mild to severe sensorineural hearing loss in both ears.

The examiner then reviewed the Veteran's claims file, including his STRs, and observed that at the time of his entrance into service in 1971, he showed normal hearing in both ears.  A hearing test at separation in August 1975 showed normal hearing in the right ear and mild high frequency hearing loss in the left ear, with a notation of "high frequency hearing loss, left ear, [not considered disqualifying]."  Based on the foregoing, the examiner opined that the Veteran's STRs supported a claim of service connection for left ear hearing loss only, and that, "There was no evidence of hearing impairment in the right ear as the result of military service."

On August 2009 VA audiological evaluation (conducted in association with the Veteran's claim for a total disability rating based on individual unemployability), puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
45
LEFT
20
20
30
45
45

Speech audiometry revealed speech recognition ability of 92 percent in both ears.  The Veteran reported that he had been aware of hearing loss problems for a couple of years, that he had been a hydraulic technician and plane captain in service, and that he had worked in retail and as a car salesman after service.  He denied being a hunter and noted that he was fitted with hearing aids through VA about two years ago.  Mild to severe sensorineural hearing loss was diagnosed in both ears, and it was noted that the Veteran had excellent speech recognition ability in both ears.  

At the March 2011 Travel Board hearing, the Veteran testified that his right ear hearing loss had been noticeable for at least 15-20 years, and that it had gradually worsened over time.  The Veteran's representative also argued that the August 2007 VA examiner's opinion that the Veteran's right ear hearing loss was not related to his service was predicated on an inaccurate factual premise.  Specifically, the examiner opined that the Veteran's left ear hearing loss was related to his service because such was shown in service whereas right ear hearing loss was not.  The representative argued that although the Veteran's right ear hearing acuity may have fallen within normal limits at the time of his separation from service, it still showed a decrease in hearing acuity during that time period.

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the Veteran now has a right ear hearing loss disability by VA standards, as such is shown by official audiometry.  Based upon his reported duties in service and the fact that he has already been awarded service connection for left ear hearing loss, it is also not in dispute that he was exposed to noise trauma in service.  What he must still show to establish service connection for his right ear hearing loss is that it is related to the noise trauma in service.  

On August 2007 VA audiological evaluation, the examiner opined that "[t]here was no evidence of hearing impairment in the right ear as the result of military service."  This opinion was based on the rationale that a "hearing test at separation in August of 1975 showed normal hearing in the right ear and mild high frequency hearing loss in the left ear," with a notation of "high frequency hearing loss" in the left ear made.  The Board notes, however, that the examiner erroneously identified the August 1975 hearing test as having been conducted at the time of the Veteran's separation from service.  The Veteran separated from service in December 1974 and had subsequent service in the reserves, during which he underwent numerous audiometric evaluations, including in August 1975.

A review of the Veteran's STRs shows that prior to his entrance into service, he underwent an audiometric evaluation in October 1970.  This showed normal hearing in both ears.  The Veteran was afforded another audiometric evaluation when he separated from service in December 1974.  Although his hearing remained normal by VA standards in both ears, it clearly showed diminished hearing acuity in both ears.  In fact, the Veteran's hearing thresholds increased by 5 or 10 decibels at all levels in the right ear.  

Subsequent to service, the Veteran served in the reserves wherein he underwent audiometric evaluations in May 1975, August 1975, July 1976, and in March 1977.  These hearing tests demonstrated fluctuating levels of hearing loss in both ears with the greatest levels of hearing loss shown in August 1975.  Despite the fluctuating levels of hearing loss shown during the Veteran's reserve service, it is clear from his STRs that his hearing acuity did worsen in service when his later hearing acuity levels are compared with those from the time of his entrance into service.  Such a finding unequivocally demonstrates that the Veteran experienced some level of hearing loss in service. 

At the March 2011 Travel Board hearing, the Veteran testified that although his hearing problems have worsened only more recently, he has had problems with his hearing for 15-20 years.  At the August 2007 VA examination, he also indicated that he had experienced difficulty with his hearing in service.  The Veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson, such as hearing loss, and the Board finds no reason to question his credibility.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) (finding that "competent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  Noting also that the Veteran was not exposed to noise trauma (either occupationally or recreationally) after service and is already service-connected for left ear hearing loss, the Board finds that the evidence of record reasonably supports his claim that his right ear hearing loss had its onset in service.  Accordingly, the Board concludes that service connection for the Veteran's right ear hearing loss is warranted.


ORDER

Service connection for right ear hearing loss is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


